Citation Nr: 0919779	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  97-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right big toe with arthritis.

2.  Entitlement to service connection for a liver disability 
with loss of hair.

3.  Entitlement to service connection for residuals of 
meningitis to include loss of memory and concentration.

4.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1974 to January 1976.  He also served in the 
United States Army Reserves (USAR) from January 1976 to 
December 1977, in the Colorado Army National Guard (CONG) 
from December 1977 to October 1983 and in the USAR from 
October 1983 to January 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the Veteran's claims 
seeking entitlement to service connection for the residuals 
of a fracture of the right big toe (with arthritis), a liver 
disability, the residuals of meningitis, and the residuals of 
a right knee disability.

This case was remanded in April 2000 and August 2004 for 
additional development; it is again before the Board for 
further appellate review. 


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran has residuals of a fracture of the right big toe with 
arthritis which are related to service.

2.  There is no competent medical evidence showing that the 
Veteran has a liver disability with loss of hair which is 
related to service.

3.  There is no competent medical evidence showing that the 
Veteran has residuals of meningitis to include loss of memory 
and concentration which are related to service.

4.  There is no competent medical evidence showing that the 
Veteran's right knee disorder is related to service. 


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right big toe with 
arthritis were not incurred in, or aggravated by, active 
military service, nor may such be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).   

2.  A liver disability with loss of hair was not incurred in, 
or aggravated by, active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).   

3.  Residuals of meningitis to include loss of memory and 
concentration were not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).   

4.  A right knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied by way of a 
letters sent to the appellant in February 2004, August 2004 
and February 2005 that fully addressed all notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's 
and VA's respective duties for obtaining evidence.  Although 
the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a March 2009 supplemental statement of the case issued 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran's service treatment 
records, VA medical records and examination reports, non-VA 
medical records and lay statements have been associated with 
the record.  The Board notes that all of the Veteran's 
service treatment records were not available.  38 U.S.C.A. § 
5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
The Board has remanded this case instructing the RO to 
attempt to locate the Veteran's service treatment records 
utilizing all available means.  The RO has made extensive 
efforts to obtain all available treatment and personnel 
records for the Veteran, and has obtained his service 
personnel records; however, the Board finds that further 
attempts to obtain the Veteran's service treatment records 
would be futile.  As such, the Board finds that VA has 
substantially complied with the Board's August 2004 remand, 
and further development is not required.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

In addition, with regard to his claims for entitlement to 
service connection for residuals of a fracture of the right 
big toe (with arthritis), a liver disability and the 
residuals of meningitis, it has been found that the Veteran 
has no current disability, barring a grant of service 
connection.  Therefore, the Board finds that a remand is 
unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  
  
The appellant was afforded VA medical examinations in 
September 2008.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including arthritis).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), for residuals 
of injury incurred or aggravated during inactive duty 
training (INACDUTRA), or for residuals of an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.6 (2008).

Service connection - fracture of right big toe with arthritis

At his DRO hearing, the Veteran reported that, in basic 
training, an ammunition box was dropped on his right foot and 
that in 1974 or 1975, he re-injured his toe in judo.  He also 
testified that he went to see a podiatrist in 1988 who told 
him that he had arthritis of the right big toe.  He contends 
that he has arthritis in his right big toe as a result of his 
in-service injuries.

Service treatment records show that the Veteran injured his 
right big toe in February 1974.  Contemporaneous x-rays were 
negative and the Veteran was assessed with a bruised right 
big toe.  The Veteran's October 1977 Report of Medical 
Examination reflects normal feet and the Veteran indicated 
that he had no foot trouble on his October 1977 Report of 
Medical History.  The Veteran's January 1979 Report of 
Medical History reflects his report that he had fractured his 
right big toe and that there were no residuals.  His January 
1979 Report of Medical Examination does not reflect any 
diagnosis of or treatment for a right big toe disorder.  A 
November 1984 Report of Medical History reflects that the 
Veteran's reported that he had fractured his big toe on his 
right foot ten years earlier and that he still had occasional 
pain in his right big toe, but that it did not last long and 
did not interfere with activity.  His November 1984 Report of 
Medical Examination reflected that he had pes planus which 
was asymptomatic.  His April 1989 Report of Medical 
Examination reflected normal feet, however, the Veteran 
reported foot trouble in his contemporaneous Report of 
Medical History.  

A September 2008 VA examination shows that the Veteran 
reported a right great toe fracture in 1974 after an 
ammunition box was dropped on his foot.  The examiner noted 
that his service treatment records indicated that, in 
February 1974, the Veteran had a bruised nail on his big 
right toe, that the x-ray was negative and he was given no 
treatment.  The examiner noted that there were no physical 
signs of arthritis and that his toe had normal motor function 
and that the joints had normal, full range of motion.  The 
examiner noted that an August 2008 x-ray revealed no evidence 
of current or prior trauma or fracture to his great toe, and 
no arthritis was seen.

As noted above, service connection is warranted when there is 
medical evidence of a current disability as established by a 
medical diagnosis, incurrence or aggravation of a disease or 
injury in service and a nexus between the in-service injury 
or disease and the current disability established by medical 
evidence.  Boyer, supra.  While there is evidence that the 
Veteran injured his big toe in service, there is no evidence 
of a current disability.  With no current disability, service 
connection cannot be granted.  Brammer, supra. 

Service connection - liver disability with loss of hair

At his DRO hearing, the Veteran contended that he became ill 
when he was in service and was told he had hepatitis and that 
his separation examiner in 1975 made a comment about his 
liver "feeling shot."  

Service treatment records do not show any treatment for or 
diagnosis of a liver condition.  There are no post-service 
treatment records showing a liver problem or treatment for 
alopecia.

A September 2008 VA examination report shows that the Veteran 
reported that he was told in service that he may have a liver 
problem while undergoing an examination for an accident in 
1975.  He was instructed to go to the hospital for laboratory 
tests.  He was not admitted, did not describe jaundice, and 
was not treated for any liver condition.  He claimed that he 
began suffering from alopecia several weeks after this 
episode.  He had no other sequelae from this reported 
condition, and he had no liver problems since that time.  The 
examiner noted that there were no hepatic or hepatic-related 
medical problems that were identified in the military or the 
private medical records provided.  VA liver function labs and 
hepatitis screens have been normal or negative and there had 
been no mention of an abnormal liver on physical 
examinations.  The examiner noted that the Veteran had 
typical male pattern baldness on his scalp, and that his 
other hair distribution had been normal.  There was no 
pathology of liver problems and no current findings of 
hepatitis.  The examiner noted that a private medical record 
from April 1989 showed that the Veteran's blood tests for 
abnormal liver function or hepatitis A or B were negative.  
The examiner noted that he found no evidence of either active 
hepatitis or of any known sequelae of hepatitis and no 
current findings. 

Based upon the evidence of record, the Board finds that 
service connection for a liver disorder with associated hair 
loss is not warranted.  There is no evidence that the Veteran 
was actually treated in service for a liver problem and there 
is no evidence that the Veteran has a current liver problem 
or related hair loss.  Without evidence of a current 
disability, service connection cannot be granted.  Brammer, 
supra. 

Service connection - residuals of meningitis to include loss 
of memory and concentration

At his DRO hearing, the Veteran contended that he had 
meningitis in service and now has memory loss as a result 
which should be service connected.

The Veteran's service treatment records show that the Veteran 
indicated he had loss of memory and forgetfulness on his 
December 1975 Report of Medical History.  A September 1976 
service treatment record shows that the Veteran had aseptic 
meningitis.  He was admitted to the hospital and was 
discharged five days later, with medication.  The Veteran's 
January 1979 Report of Medical History shows that he was 
hospitalized with aseptic meningitis in 1976 and that there 
were no residuals.  There are no other service treatment 
records which show that the Veteran had meningitis or memory 
loss.  In fact, on all other Report of Medical History, the 
Veteran indicated that he did not have memory loss.

The September 2008 VA examiner noted that the Veteran had 
aseptic meningitis in 1976 while in the service.  The Veteran 
did not have any sequelae from this condition and, specific 
to memory issues, he was formally tested by a battery of 
neuropsychological tests in July 2002 and was found to have 
normal to superior memory in all categories tested including 
attention, concentration and memory.  

Initially, the Board notes that it appears that the Veteran 
had meningitis when he was on INACDUTRA and, as noted above, 
service connection can be granted for residuals of injury 
incurred or aggravated during or for residuals of an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during INACDUTRA.  Nevertheless, the 
Board finds that service connection cannot be granted for 
residuals of the Veteran's meningitis including memory loss 
and concentration problems as there is no evidence of any 
residuals of meningitis, to include current memory loss or 
concentration problems.  In fact, the July 2002 VA medical 
records show that testing of the Veteran's memory and 
concentration revealed that he had normal to superior memory, 
concentration and attention.  As such, the Board finds that, 
with no current disability, service connection cannot be 
granted.  Brammer, supra. 

Service connection - residuals of a right knee injury

The Veteran contends that he initially injured his right knee 
in 1974 while on active duty and that he was hit by a car 
while training in November 1978 for Officer Candidate School 
(OCS) in the CONG.  At his DRO hearing, he testified that he 
was in a full leg cast for several weeks and that his knee 
worsened over the years, eventually necessitating 
arthroscopic surgery.  He indicated that he re-injured his 
right knee in 1986 and was seen by the Fort Carson medical 
staff while on active duty for training in the USAR.  He has 
submitted a February 1997 statement from a fellow OCS 
candidate in which he asserts that the Veteran suffered an 
incapacitating injury and was in a full leg cast with 
crutches. 

The Veteran's service treatment records do not reflect a 
right knee injury in 1974.  The Veteran submitted a statement 
from a Lieutenant Colonel in the medical service of the US 
Army who indicated that sometime in the late fall of 1974 and 
February 1975, the Veteran took leave; when he returned, he 
was placed on light duty due to an accident he had while on 
leave and that he had problems with his legs that were 
attributed to this accident.  The Veteran's January 1979 
Reports of Medical History and Examination show that he 
reported that he was in a car accident in 1978 and had 
injured his right knee.  He indicated that it still hurt a 
little at times.  The examiner noted that it was not 
considered disabling.  The Veteran's November 1984 Report of 
Medical History shows that he reported that he did not have a 
trick or locked knee; he reported that he had been hit by a 
car, with no serious injuries or sequelae.  His November 1984 
Report of Medical Examination reflects normal lower 
extremities and does not show any treatment for or diagnosis 
of a knee problem.  

The Board notes that the record contains a letter from a 
private physician, L.D.C, M.D., which indicates that the 
Veteran had a probable meniscus tear.  The private physician 
noted that, if the Veteran continued to experience frequent 
episodes of catching or popping that he should consider 
arthroscopic removal or repair of the meniscus.  The letter 
is dated January 2, 1984.  However, private medical records 
showing the same diagnosis beginning January 2005 and refer 
to this letter as being dated January 2, 1985.  Therefore, 
when taken in the context of the evidence of record, 
including the November 1984 Reports of Medical History and 
Examination  which do not reflect any problems with locking, 
pain or popping and do not show a diagnosis of a possible 
meniscus tear, the Board concludes that this letter was 
generated in January 2005.  The private medical records show 
that the Veteran wanted his knee drained because he had an 
effusion.  However, he stated that the effusion had gone 
down.  He primarily complained of medical para-patella type 
pain and latera joint line pain.  Upon examination, the 
Veteran had no effusion.  His synovium was a little bit puffy 
but there was nothing to drain.  He had no medial or lateral 
facet tenderness.  The examiner indicated that the Veteran 
needed an arthroscopy, and indicated that it was most likely 
that he had a torn lateral meniscus and a little roughening 
underneath the patella. 

VA medical records dated February 13, 1986 show that the 
Veteran indicated he had a history of a torn meniscus which 
he injured when falling down the stairs at his workplace in 
December 1984, and that there was litigation pending 
regarding this matter.  He indicated that he wanted a letter 
to show that he was unable to perform active military 
functions for the USAR.  The examiner found that the 
Veteran's skin was intact with no effusion or swelling, and 
that he has full range of motion with no point tenderness.  
He had sub patellar crepitus with range of motion.  His 
anterior cruciate ligament, posterior cruciate ligament, 
lateral collateral ligament, and median collateral ligament 
were intact to stress.  The assessment was chondromalacia 
patella versus a lesion.  The examiner could not make any 
statement regarding disability based on the one-time 
examination, and found that no restrictions on activities 
were necessary.  

Private medical records showing treatment beginning on 
February 22, 1986 show that the Veteran continued to have 
swelling and locking involving his right knee.  The 
impression was lateral derangement, with possible lateral 
meniscus pathology.  The examiner noted that he had 
previously been scheduled for a diagnostic arthroscopy, but 
that it was cancelled last year.  He was scheduled for a 
diagnostic arthroscopy the following Monday morning.  An 
entry dated on February 28, 1986 shows that the Veteran was 
five days status post arthroscopy of the right knee with 
evacuation of loose bodies.  These private medical records 
show that the Veteran was seen for follow-up through March 
1986.

A June 1986 VA Medical Statement shows that the Veteran 
reported problems with right knee pain which had begun 
approximately a year and a half before secondary to a fall 
down some stairs.  The Veteran was walking while at work and 
stated that he slipped on a snow-covered step that was not 
adequately secured.  He had an arthrocentesis and was placed 
on crutches and an immobilizer.  He denied prior knee 
injuries.  The examiner noted that, recently, a private 
physician had performed an arthroscopy with some shaving.  
The Veteran indicated that he had chondromalacia but that his 
meniscus was intact.  X-rays of the right knee were within 
normal limits.  His right knee had no obvious atrophy and 
there was zero effusion.  Te Veteran was able to bring his 
leg out into almost full extension with approximately a five 
degree lag.  The knee was stable to varus and valgus strain, 
anterior and posterior drawer sign, and negative McMurray's 
and Lachman's.  The Veteran had some crepitation with 
patellar entrapment and did have some pain with patellar 
compression.  The impression was chondromalacia of the right 
knee which, by history, is associated with a fall 
approximately a year and a half before. 

An April 1989 Report of Medical Examination shows that the 
Veteran had scars from his arthroscopic surgery; however, the 
examination of his lower extremities was normal.  A 
contemporaneous Report of Medical History shows that the 
Veteran reported that he had arthroscopic surgery on his 
right knee to remove chipped cartilage in 1986.  

A February 1997 private physician's statement shows that the 
Veteran was diagnosed with early stage II degenerative joint 
disease of both knees.  

A September 2008 VA examination report show s that the 
Veteran reported that he injured his knee in a motor vehicle 
accident in November 1978 and then fell on some stairs in 
approximately January 1985, re-injuring it.  Upon 
examination, the Veteran was diagnosed with medial 
compartment degenerative joint disease.  The examiner noted 
that there were no significant effects from his right knee 
disorder.  The examiner indicated that he could not provide 
an opinion as to whether the Veteran's right knee disorder is 
a result of his in-service injury in 1978 without resort to 
mere speculation.  The examiner noted that the Veteran had 
numerous traumatic injuries to his right knee by his history 
but that there were no treatment records provided that would 
indicate which injury could have precipitated his current 
condition of medial compartment degenerative joint disease.  
The examiner further indicated the 1986 medical records 
documenting chondromalacia patella that had happened 18 
months earlier, but that there were no medical records in the 
file to which the examiner could refer for details on the 
injury.  The examiner noted that, in terms of the service 
treatment records, there were no records which elucidated 
what injuries were sustained except the service treatment 
record which showed that the Veteran was in a motor vehicle 
accident in November 1978 and that he "injured his right 
knee."

Based upon the evidence of record, the Board finds that 
service connection is not warranted for the Veteran's right 
knee disorder.  As noted above, the Veteran has claimed that 
he injured his knee in service in 1974 and again in 1978.  He 
has submitted lay statements which corroborate that he had an 
accident in 1974 and that he injured his right knee and was 
in a cast in November 1978.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
Veteran is not offering these contentions in order to make a 
medical diagnosis, but instead is offering these statements 
for the purpose of establishing the in-service accident and 
right knee injury.  He and his fellow soldiers are competent 
to do so.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Veteran's service medical records do not reflect the 
occurrence of a right knee injury in 1974.  While the Veteran 
submitted a statement indicating he was in a motor vehicle 
accident and that he had injuries to his legs, there is no 
evidence that the Veteran injured his right knee.  In 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit determined that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  
Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a right knee injury in 1974 to be more 
persuasive than the recollection of symptoms in the distant 
past.  As such, the lay evidence provided is not found to be 
credible in relating a right knee injury in service in 1974.  
There is simply no medical evidence to support these 
contentions.  

The Veteran's main contention is that he was struck by a 
motor vehicle in November 1978 while training for OCS, 
injured his right knee and that he was in a full leg cast for 
several weeks following the injury.  He has asserted that his 
knee continued to bother him and eventually led to his 
current condition.  As an initial matter, the Board notes 
that the Veteran's service personnel records indicate that 
his time in OCS was not active duty; however it is unclear 
whether this service qualifies as INACDUTRA.  Nevertheless, 
the Board finds that service connection cannot be granted.  
The evidence of record does not support the Veteran's 
contentions that his current degenerative joint disease of 
the right knee stems from his injury in service in November 
1978.  

While the Veteran's January 1979 Reports of Medical History 
and Examination show that he reported that he was in a car 
accident in 1978 and had injured his right knee, the examiner 
noted that it was not considered disabling.  In addition, the 
Veteran's November 1984 Reports of Medical History and 
Examination do not reflect any diagnosis of or treatment for 
a right knee problem.  In fact, he indicated that there were 
no serious injuries or sequelae as a result of being hit by a 
car.  

There are no records showing treatment for the Veteran's 
right knee until after December 1984, when the Veteran has 
asserted that he fell down stairs at his workplace and 
injured his right knee.  Private medical records beginning in 
January 1985 show that the Veteran had a probable meniscus 
tear.  VA medical records dated February 13, 1986 show that 
the Veteran indicated he had a history of a torn meniscus 
which he injured when falling down the stairs at his 
workplace.  The Veteran underwent an arthroscopy of the right 
knee with evacuation of loose bodies in late February 1986.  
A June 1986 VA Medical Statement shows that the impression 
was chondromalacia of the right knee which, by history, is 
associated with a fall approximately a year and a half 
before.  An April 1989 Report of Medical History shows that 
the Veteran reported that he had arthroscopic surgery on his 
right knee to remove chipped cartilage in 1986.  

While there is evidence that the Veteran injured his right 
knee in the service in November 1974, there is no evidence 
that this injury led to his arthroscopic surgery or his 
current degenerative joint disease.  Based upon the evidence 
of record, it appears that the Veteran's November 1978 right 
knee injury resolved and that there was a separate injury to 
his right knee in December 1984 in a work-related fall.  The 
evidence indicates that his February 1986 arthroscopic 
surgery on his right knee stemmed from this fall.  There is 
no evidence which relates this surgery to his November 1978 
injury.  In fact, the Veteran himself related the knee injury 
which necessitated the surgery to his December 1984 fall.  
Therefore, the preponderance of evidence reflects that his 
1978 in-service injury was not related to his in-service 
November 1978 right knee injury.  

The Veteran has claimed that he re-injured his right knee in 
1986 and was seen by a VA examiner at Fort Carson.  It is 
unclear whether the Veteran is contending that he re-injured 
his knee while in performing military duties; however, the 
Board notes that the Veteran's service personnel records show 
that he had no ACDUTRA or INACDUTRA during 1986.  

The Board notes that the Veteran was diagnosed with 
degenerative joint disease of the knees in February 1996, 
almost 20 years after his November 1978 in-service right knee 
injury and 10 years after his arthroscopic surgery on his 
right knee.  The evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In addition, the September 2008 examiner indicated 
that he could not provide an opinion as to whether the 
Veteran's right knee disorder is a result of his in-service 
injury in 1978 without resort to mere speculation, noting 
that, in terms of the service treatment records, there were 
no records which elucidated what injuries were sustained 
except the service treatment record which showed that the 
Veteran was in a motor vehicle accident in November 1978 and 
that he "injured his right knee."  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

As noted above, in order to warrant service connection, there 
must be medical evidence of a current disability as 
established by a medical diagnosis, of incurrence or 
aggravation of a disease or injury in service and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer, supra.  
In the present case, while there is evidence that the Veteran 
had an injury in service and that he has a current right knee 
disorder, degenerative joint disease, there is no medical 
evidence providing a nexus between his in-service injury and 
his current degenerative joint disease.  As such, service 
connection must be denied.  

As noted, the Veteran has contended he had a right knee 
injury in service which caused his current right knee 
degenerative joint disease.  However, the Veteran, as a lay 
person, is not competent to render opinion regarding medical 
diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of fracture of the right big 
toe with arthritis is denied.

Service connection for a liver disability with loss of hair 
is denied.

Service connection for residuals of meningitis to include 
loss of memory and concentration is denied.

Service connection for residuals of a right knee injury is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


